EXHIBIT 10.5

 

GRIFFEON GROUP, LLC

609 Fairfield Road

Atlanta, Georgia 30327

 

February 21, 2007

 

Board of Directors

Premiere Global Services, Inc.

3399 Peachtree Road, NE Suite 700

Atlanta, Georgia 30326

 

Gentlemen:

 

This letter (this “Agreement”) confirms the agreement between Premiere Global
Services, Inc. (collectively with its subsidiaries and affiliates, the
“Company”) and Griffeon Group, LLC (“Griffeon”) that Griffeon will serve as
advisor to the Company for the following purposes, and pursuant to the following
terms:

 

 

1.

Services. At the Company’s request, Griffeon will continue to assist the Board
of Directors and management of the Company with respect to strategic
opportunities for the Company, with a scope of services generally consistent
with the services provided by Jeffrey A. Allred to the Company prior to January
2, 2007 (the “Services”).

 

 

2.

Fees. In connection with the Services described above, the Company will pay to
Griffeon an aggregate of $225,000 in three installments, as follows (a) $75,000
upon the execution of this Agreement (which includes compensation for all
Services provided by Griffeon prior to execution of this Agreement); (b) $75,000
on April 15, 2007; and (c) $75,000 on July 15, 2007. No fee payable to any other
advisor by the Company or any other person or entity in connection with the
subject matter of this engagement shall reduce or otherwise affect any fee
payable hereunder.

 

 

3.

Expenses. In addition to any fees payable to Griffeon hereunder, the Company
will reimburse Griffeon for all reasonable and documented out-of-pocket expenses
incurred in connection with this engagement upon receipt by the Company of an
invoice from Griffeon, including supporting documentation.

 

 

4.

Use of Information. The Company will furnish to Griffeon such information as
Griffeon reasonably requests in connection with the performance of its services
hereunder. The Company understands, acknowledges and agrees that, in performing
its services hereunder, Griffeon will use and rely upon such information,
provided that Griffeon believes in good faith that such reliance is reasonable,
and does not

 


--------------------------------------------------------------------------------



Board of Directors

February 21, 2007

2

 

 

   

assume responsibility for independent verification of the accuracy or
completeness of any information.

     

 

5.

Confidentiality. Without limiting Mr. Allred’s pre-existing obligations under
the Fourth Amended and Restated Executive Employment Agreement dated April 15,
2005, effective as of January 1, 2005, as amended by that certain First
Amendment dated as of September 15, 2006 between the Company and Mr. Allred and
the Separation Agreement, dated as of December 20, 2007, between the Company and
Mr. Allred (the “Existing Agreements”), Griffeon agrees that all non-public
information concerning the Company provided to or developed by Griffeon or its
affiliates in connection with this engagement will be used solely in the course
of the performance of Griffeon’s services hereunder and will be kept
confidential by Griffeon during the term, and for 24 months after the expiration
or any termination of this Agreement, except as required by law, pursuant to an
order of a court of competent jurisdiction or the request of a regulatory
authority having jurisdiction over Griffeon or any of its affiliates; provided
that Griffeon may disclose nonpublic information to its affiliates, agents and
advisors on a confidential basis whenever Griffeon determines that such
disclosure is necessary to provide the services contemplated hereunder. Griffeon
shall be responsible for any use or disclosure of such information by its
affiliates, agents and advisors other than as permitted by this Agreement.
Subject to the confidentiality provisions hereof and the provisions of the
Existing Agreements, nothing contained herein shall limit or preclude Griffeon
or any of its affiliates from carrying on any business with, from providing
financial or other advisory services to, or from participating in any capacity
(including as an equity investor) in or with, any person whatsoever with respect
to matters unrelated to the Company or its interests.

 

 

6.

Limitation of Griffeon’s Engagement. The Company acknowledges that Griffeon does
not provide accounting, tax or legal advice. The Company acknowledges that
Griffeon has been retained only by the Company, that Griffeon is providing
services hereunder as an independent contractor (and not in any fiduciary or
agency capacity), and that the Company’s engagement of Griffeon is not intended
to be on behalf of, and is not intended to confer rights upon, any shareholder,
owner or partner of the Company or any other person not a party hereto as
against Griffeon or any of its affiliates, or any of its or their respective
officers, directors, controlling persons, employees or agents.

 

 

7.

Limitation of Griffeon’s Liability to the Company. The Company agrees that
neither Griffeon nor any of its affiliates, or any of its or their respective
officers, directors, controlling persons, employees or agents shall have any
liability to the Company, its security holders or creditors, or any person
asserting claims on behalf of or in the right of the Company

 


--------------------------------------------------------------------------------



Board of Directors

February 21, 2007

3

 

 

 

 

(whether direct or indirect, in contract, tort, for an act of negligence or
otherwise) for any losses, fees, damages, liabilities, costs, expenses or
equitable relief arising out of or relating to this Agreement or the services to
be rendered hereunder, except for losses, fees, damages, liabilities, costs or
expenses arising out of or based on any action of or failure to act by Griffeon
that are finally determined (by a court of competent jurisdiction after
exhausting all appeals) to have resulted primarily from the fraud, bad faith,
gross negligence or willful misconduct of Griffeon or any breach of the Existing
Agreements.

 

 

8.

Indemnification and Contribution. The Company and Griffeon agree to the
provisions with respect to indemnification and contribution by the Company of
Griffeon and certain other parties as set forth in Annex A attached hereto.

 

 

9.

Term and Termination of Engagement. Except as set forth below, the term of
Griffeon’s engagement will begin on the date hereof and end on July 15, 2007.
Griffeon’s engagement may be terminated before the end of the term by the
Company at any time, without or without cause, upon thirty day’s prior written
notice to Griffeon. Notwithstanding any such expiration or termination, the
provisions of this Agreement regarding Fees, Expenses, Use of Information,
Confidentiality, Limitation of Griffeon’s Engagement, Limitation of Griffeon’s
Liability to the Company, Indemnification and Contribution, Term and Termination
of Engagement, and Miscellaneous shall survive and remain in full force and
effect and be binding on any successors of Griffeon or the Company; provided,
however, if the Company terminates this Agreement without cause before the end
of the term, the full amount of unpaid fees and expenses shall be payable upon
the effective date of such termination.

 

 

10.

Miscellaneous. This Agreement shall not be modified or amended except in a
writing signed by Griffeon and the Company. This Agreement shall not be assigned
without the prior written consent of Griffeon and the Company. If any provision
of this Agreement is determined to be invalid or unenforceable in any respect,
such determination shall not affect such provision in any other respect and the
remainder of the Agreement shall remain in full force and effect. This Agreement
may be executed in counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument. Signatures
on counterparts of this Agreement may be delivered by facsimile transmission and
such delivery shall constitute legal execution and delivery, evidencing a
legally binding agreement of the parties. This Agreement shall be governed by
and construed in accordance with the laws of the State of Georgia. This
Agreement does not supersede the Existing Agreements, which remain fully
enforceable and effective despite the existence of this Agreement.

 

 


--------------------------------------------------------------------------------



Board of Directors

February 21, 2007

4

 

 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Griffeon and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.

 

 

Very truly yours,

 

 

GRIFFEON GROUP, LLC

 

 

 

 

By: /s/ Jeffrey A. Allred_________

 

            Jeffrey A. Allred

 

            President and CEO

 

 

CONFIRMED AND AGREED

 

 

PREMIERE GLOBAL SERVICES, INC.

 

 

 

By:

/s/ Boland T. Jones                  

 

Name:

Boland T. Jones                        

 

Title:

Chief Executive Officer          

 

Date:

February 22, 2007                    


--------------------------------------------------------------------------------